UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                            No. 95-30205
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,


                                VERSUS


                          CHARLES LAMPTON,

                                                  Defendant-Appellant.




          Appeal from the United States District Court
              for the Eastern District of Louisiana
                           (94-CR-221-ALL)
                           August 31, 1995
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:1

                             BACKGROUND

     Charles Lampton pleaded guilty to conspiracy to possess with

intent to distribute cocaine.    Lampton was sentenced to a term of

imprisonment of 70 months to be followed by a four-year term of

supervised release.    Lampton did not file a direct appeal.



     1
         Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
     Lampton filed a 28 U.S.C. § 2255 motion alleging that his

conviction and sentence should be vacated on the following grounds:

1) that his guilty plea was involuntary because the district court

accepted   his    guilty   plea   without   requiring   a   written   plea

agreement; 2) that the district court erred in imposing an enhanced

sentence without notice; 3) that the district court misapplied the

guidelines by sentencing Lampton based on his alleged involvement

with 3.5 to 5 kilograms of cocaine; 4) that the district court

erred in accepting his guilty plea because Lampton could not be

validly convicted of conspiring with a government agent; 5) that

the government engaged in entrapment; 6) that his counsel was

ineffective; and 7) that his plea was involuntary because he was

not advised prior to entry of his plea that he was subject to a

fine.

     The government responded to the motion and also argued that

Lampton is procedurally barred from attacking his guilty plea and

sentence because he did not challenge them on direct appeal and he

had failed to allege a valid ineffectiveness claim to explain such

failure.

     The district court denied the motion.        The court reached the

merits but also held that the issues were procedurally barred.        The

court determined that the ineffectiveness claim was "a transparent

effort" directed at his now deceased attorney.          Lampton appealed,

and the district court granted his motion for leave to appeal in

forma pauperis.




                                     2
                               OPINION

       In his statement of issues, Lampton lists only ineffective-

assistance-of-counsel claims.       However, in the summary of his

arguments, he argues that his guilty plea was involuntary as a

result of the trial court's failure to conduct his rearraignment in

accord with Fed. R. Crim. P. 11.       Lampton argues that he did not

receive notice that his sentence would be enhanced from 60 to 70

months in accord with Rule 11(c).      He argues that he was allowed to

enter a guilty plea without the benefit of a written plea agreement

and, therefore, that there was no evidence that the prosecutor had

agreed to a 60-month sentence as part of the plea bargain.       Lampton

contends the district court violated Rule 11 because, in the

absence of a written plea agreement, there was no factual basis for

the acceptance of his plea.

       A defendant who has been convicted and has exhausted or waived

his right to appeal is presumed to have been "`fairly and finally

convicted'".     United States v. Shaid, 937 F.2d 228, 231-32 (5th

Cir. 1991) (en banc) (citation omitted), cert. denied, 502 U.S.

1076 (1992).    "[A] `collateral challenge may not do service for an

appeal.'"     Id. at 231 (quoting United States v. Frady, 456 U.S.

152,    168   (1982)).    Therefore,     a   defendant   who   raises   a

constitutional or jurisdictional issue for the first time on

collateral review must show "both `cause' for his procedural

default, and `actual prejudice' resulting from the error".        Id. at

232 (quoting Frady, 456 U.S. at 168).        The only exception to the

cause and prejudice test is the "extraordinary case . . . in which


                                  3
a constitutional violation has probably resulted in the conviction

of one who is actually innocent".         Id. at 232 (internal quotations

and citation omitted).

     The government must invoke the procedural bar in the district

court.     United States v. Drobny, 955 F.2d 990, 994-95 (5th Cir.

1992).     In this case, the government did raise the issue of

procedural bar in its response to Lampton's motion.

     Allegations of error which are not of constitutional or

jurisdictional magnitude which could have been raised on direct

appeal may not be asserted on collateral review in a § 2255 motion.

United States v. Capua, 656 F.2d 1033, 1037 (5th Cir. 1981).           Such

errors will be considered only if they could not have been raised

on direct appeal and, if condoned, would result in a complete

miscarriage of justice.       Shaid, 937 F.2d at 232 n.7.

     Although a failure to comply with the formal requirements of

Rule 11 is neither constitutional nor jurisdictional and can and

should be raised on direct appeal, in some cases Rule 11 violations

can have a constitutional dimension bearing on the knowing and

voluntary nature of the guilty plea.         In order to be cognizable on

§ 2255, the movant must show that the alleged Rule 11 violation

resulted    in   a    "`complete   miscarriage   of   justice'"   or   in   a

proceeding "`inconsistent with the rudimentary demands of fair

procedure'".         United States v. Timmreck, 441 U.S. 780, 783-84

(1979) (citation omitted).

     Lampton alleged in the district court that he did not raise

the issues raised in his § 2255 motion on direct appeal due to his


                                      4
counsel's    illness    and    death.        Lampton      has   not    specifically

addressed "cause" for his failure to raise the Rule 11 issues on

direct appeal in his brief, but he does generally argue at the

conclusion of his brief that his denial of effective assistance of

counsel "meets the procedural test in Frady and Carrier".

       As discussed above, Frady requires a showing of "cause" and

"actual    prejudice."         456   U.S.    at    168.     Carrier        held   that

constitutionally ineffective assistance of counsel, in the form of

failure to raise issues on appeal, can operate as cause for

procedural default.           Murray v. Carrier, 477 U.S. 478, 488-92

(1986).    Thus, Lampton has asserted that his counsel's failure to

file   a   direct    appeal    is    "cause"      sufficient    to    overcome      the

procedural    bar.      As    discussed      below,    Lampton       has   failed    to

demonstrate that he requested his counsel to file an appeal.

However, even assuming that Lampton established "cause," he has

failed to demonstrate "actual prejudice" or that the alleged Rule

11 violations resulted in manifest injustice.

       Lampton has not shown that the alleged errors resulted in a

miscarriage of justice because he has failed to demonstrate that he

had a plea agreement with the government or that he received an

enhanced    sentence.         The    minutes      of   Lampton's      rearraignment

proceeding reflect that a plea-bargain letter was filed with

respect to codefendant Thomas Smith only.                 The court reviewed in

detail the plea agreement entered into between Smith and the

government.    The district court then, without any reference to a

plea agreement, asked Lampton whether he was pleading guilty


                                         5
because   of    any    promises   made    to    him    by    anyone,   and   Lampton

responded in the negative. Lampton again acknowledged that neither

his attorney nor anyone else had told him that he would be

receiving a specific sentence.           Lampton assured the court that he

and his counsel had discussed the sentencing guidelines applicable

to his case, and Lampton recognized that any sentence estimate

given to him by counsel could be incorrect.                 Counsel stated that he

had   made   no   representations        to    Lampton      with   respect   to   his

sentence.

      The record does not reflect that there was any plea bargaining

between Lampton and the government, and Lampton and his counsel

confirmed at his rearraignment that there had been no promises made

to him in connection with his plea.              "Solemn declarations in open

court carry       a   strong   presumption      of    verity."      Blackledge     v.

Allison, 431 U.S. 63, 73-74 (1977).                  Lampton's assertions under

oath reflected that there had been no plea bargaining in the case.

Further, at the latter part of the rearraignment hearing, the

district court advised Lampton that he could change his position

and persist in a not-guilty plea.              Lampton declined to do so and

did not question the district court with respect to the lack of

discussion concerning a plea agreement or the absence of a written

plea agreement.

      Nor does the record reflect that Lampton received an enhanced

sentence.      The transcript of the rearraignment proceeding reflects

that the district court advised Lampton that his offense carried a

mandatory minimum term of imprisonment of five years and a maximum


                                         6
term of imprisonment of 40 years.                     Lampton also acknowledged that

it was within the district court's discretion to sentence him in

accord with the sentencing guidelines and that the court could

impose a greater or lesser sentence.                           Lampton stated that he

understood        that      the    district      court    could       impose    the    maximum

possible sentence of 40 years.                   This colloquy reflects that there

was no discussion of an enhanced sentence and that Lampton was

advised that his possible sentence could have greatly exceeded the

70-month sentence imposed.

     Further,          there      is    no   indication       in    the    record     that   the

government sought the imposition of an enhanced sentence.                               See 21

U.S.C.    §    851     (a    defendant        cannot     be    sentenced       to    increased

punishment for a drug-related offense unless the government has

filed an information with the court listing the prior convictions

of the defendant relied upon).                       As discussed above, it was not

promised or indicated to Lampton prior to his guilty plea that he

would receive the mandatory minimum sentence of 60 months.                                    He

received      a   70-month         sentence,     which        was    the   lowest     sentence

possible under the applicable guidelines.                           Because there was no

basis    for      a   determination          that     Lampton       received    an    enhanced

sentence, the district court's failure to advise Lampton of such

fact was not error and certainly did not result in manifest

injustice.

     Lampton argues that his counsel was ineffective because he

advised    him        to   plead       without   the     benefit      of   a   written       plea




                                                 7
agreement and did not advise him that the agreed upon sentence of

60 months had been increased to 70 months.

     Because      an   ineffective-assistance-of-counsel       claim   is

constitutional and cannot generally be resolved on direct appeal,

a motion under § 2255 is the proper procedural vehicle for such

claims.      United States v. Pierce, 959 F.2d 1297, 1301 (5th Cir.),

cert. denied, 113 S. Ct. 621 (1992).          To prevail on his claim of

ineffective assistance, Lampton must show 1) that his counsel's

performance was deficient in that it fell below an objective

standard of reasonableness; and 2) that the deficient performance

prejudiced his defense.       Strickland v. Washington, 466 U.S. 668,

687-94 (1984).     In the context of a guilty plea, in order to show

prejudice, the defendant must show that "there is a reasonable

probability that, but for counsel's errors, he would not have

pleaded guilty and would have insisted on going to trial".        Hill v.

Lockhart, 474 U.S. 52, 59 (1985).        A failure to establish either

deficient performance or prejudice defeats the claim.         Strickland,

466 U.S. at 697.

     Lampton's counsel died several months after Lampton entered

the guilty plea and, thus, it was not possible for the district

court   to    obtain   his   testimony   or   affidavit   concerning   his

representation of Lampton.      However, as discussed above, there is

no indication in the record that there was any plea bargaining in

the case or that Lampton had been promised that he would receive a

60-month sentence by counsel or any other party.          Lampton has not

produced any new evidence demonstrating the existence of such an


                                     8
agreement.        Therefore, Lampton has not demonstrated that his

counsel    was    deficient       in   failing          to    require    a     written      plea

agreement or in contesting the imposition of the 70-month sentence.

     Lampton argues that his counsel was ineffective because he

failed    to    object     to    the   PSR    recommendation            that    he    be    held

accountable for 3.5 to 5 kilograms of cocaine.                          He argues that it

was not foreseeable to him that the drug transaction would involve

that amount of drugs.

     The PSR recommended that Lampton receive a base offense level

of   30    because      he      participated        in       discussions       to    purchase

approximately       5    kilograms      of        cocaine      for   $50,000         from    the

confidential informant (CI).                 In the case of jointly undertaken

criminal       activity,     relevant        conduct         includes    "all       reasonably

foreseeable acts and omissions of others in furtherance of the

jointly undertaken criminal activity . . . that occurred during the

commission of the offense, [and] in preparation for that offense .

. . ."     See § 1B1.3(a)(1)(B).              The district court is required to

determine the scope of the criminal activity that the defendant

agreed to undertake jointly and whether the conduct of other

members in furtherance of the scheme was reasonably foreseeable to

the defendant.           In making this determination, "the court may

consider    any    explicit       agreement        or    implicit       agreement      fairly

inferred from the conduct of the defendant and others."                                    See §

1B1.3, comment. (n.2).

     The factual resume supporting the guilty pleas of Lampton and

codefendant Thomas Smith, which was signed by both defendants,


                                              9
stated that Lampton and the confidential informant (CI) had several

discussions about meetings planned between the coconspirators,

Smith and Lampton, and the CI to discuss the anticipated buy of 10

1/2 pounds of cocaine from the CI.          According to the resume, Smith

and Lampton brought the CI $50,000 to buy the 10 1/2 pounds of

cocaine.    Even if, as alleged by Lampton, he did not personally

have the funds to purchase the amount of drugs discussed, the PSR

reflects that he introduced the CI to Smith, who was financially

capable of completing the transaction.

     The record reflects that Lampton was aware that the conspiracy

involved at least five kilograms of cocaine.              Because counsel had

no basis to argue that the amount of drugs involved                       in the

transaction was unforeseeable to Lampton, counsel was not deficient

in failing to object to the base offense level recommendation in

the PSR.

     Lampton argues that counsel was ineffective because he failed

to argue that Lampton could not have conspired with a government

agent.      Lampton argues that he negotiated with the government

informant   only.     Lampton    was   charged     in    the   indictment     with

conspiring with Thomas Smith to possess with intent to distribute

cocaine,    and   Lampton   acknowledged     his      participation      in   such

conspiracy by signing the factual resume and by pleading guilty to

the charge.       Therefore,    an   argument    by     counsel   that   Lampton

conspired with a government agent only would have been frivolous.

     Lampton also argues that his counsel failed to argue that

Lampton was entrapped into committing the drug transaction.                    He


                                       10
argues that counsel should have raised an "entrapment" defense

because the PSR revealed that the confidential informant initiated

the drug transaction.             In the § 2255 motion, Lampton did not allege

this issue as an allegation of ineffectiveness of counsel. Rather,

he contended that "outrageous" government conduct entrapped him and

rendered          his    guilty   plea    involuntary.2        The   district   court

determined that Lampton had "failed to point to any set of facts

which       would       support   his    claims   of   .   .   .   entrapment   and/or

outrageous Government conduct".               Id. at 54.

     This Court need not address issues not considered by the

district court.            "[I]ssues raised for the first time on appeal are

not reviewable by this court unless they involve purely legal

questions and failure to consider them would result in manifest

injustice."         Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991)

(internal quotation marks and citation omitted). The determination

of an ineffective-assistance-of-counsel claim is a mixed question

of law and fact.            See United States v. Faubion, 19 F.3d 226, 228

(5th Cir. 1994).            Therefore, it is generally not subject to review

when raised for the first time on habeas appeal.

     However, even if the court should determine that the district

court has resolved all factual issues necessary to resolve the

claims       by    dismissing      the    entrapment/outrageous-conduct         claim,


        2
        Lampton has apparently abandoned his argument made in the
district court that the agent engaged in "Sentencing Entrapment" by
negotiating sales involving a large amount of cocaine in order to
increase Lampton's sentence. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (appellate court
need not consider issues abandoned on appeal).

                                             11
Lampton has not demonstrated that the failure to address the claim

on appeal will result in manifest injustice. Lampton waived the

defense of entrapment by pleading guilty.             See United States v.

Yater, 756 F.2d 1058, 1063 (5th Cir.), cert. denied, 474 U.S. 901

(1985) (when a defendant enters a guilty plea, he waives his right

to assert an entrapment defense).

      Lampton argues that counsel was ineffective because he failed

to object to an imposition of a fine against Lampton although he

had not been advised that a fine could be imposed prior to his

guilty plea.     Lampton argued in the district court that his plea

was involuntary because neither the court nor his trial counsel

informed him that he would be subject to a fine.          He did not argue

in the district court, however, that his counsel was ineffective

for   his    failure   to   object   to    the   imposition   of   the   fine.

Therefore, this issue need not be addressed for the first time on

appeal.     Varnado, 920 F.2d at 321.        In any event, it is clear on

the face of the record that counsel had no basis for arguing this

claim.      The record of the rearraignment hearing shows that the

district court advised Lampton prior to his entry of a guilty plea

that, in addition to a term of imprisonment, he was subject to a

fine of $2 million.         The court further advised Lampton that he

could be fined under an alternative statutory provision in the

greater amount of $250,000 or twice his gross gain or his victim's

loss.

      Lampton argues that counsel was ineffective because he failed

to file a timely notice of appeal on Lampton's behalf and failed to


                                      12
advise him of his right to appeal and how to proceed as an indigent

defendant.

     The failure of counsel to perfect an appeal upon request of

his client or failure to advise the client of his right to appeal

and the time limits involved may constitute ineffective assistance,

entitling the defendant to an out-of-time appeal.                       See United

States v. Gipson, 985 F.2d 212, 215 (5th Cir. 1993).                    However, a

defendant who fails to advise his attorney that he wished to appeal

may not assert a claim that he was denied the right to file a

direct appeal.      See Childs v. Collins, 995 F.2d 67, 69 (5th Cir.),

cert. denied, 114 S. Ct. 613 (1993).

     Lampton has not demonstrated that he advised his counsel to

file an appeal on his behalf and that counsel failed to do so.                  As

previously stated, Lampton's counsel died prior to his filing his

§ 2255 motion.      Lampton's allegation in his § 2255 motion that he

and his counsel had discussed appealing his sentence based on the

government    or    court's   failure    to   notify      Lampton   that   he   was

receiving an "enhanced" sentence is frivolous because Lampton did

not receive    an    enhanced   sentence      or   even    a   severe    guideline

sentence.

         Further, the district court, at the conclusion of the

sentencing hearing, advised Lampton of his right to appeal his

conviction and sentence and also that the court would appoint

counsel if he could not afford to retain counsel.3                         Lampton

responded that he understood his rights.            However, Lampton did not

     3
         Counsel in the district court was retained.

                                        13
contact the court about the appointment of counsel nor did he

attempt to file an appeal on his own behalf.        Lampton did not argue

that he had requested his counsel to file an appeal until he filed

his § 2255 motion six months after judgment was entered against him

in his criminal case, and after his counsel's death.           Lampton has

not demonstrated that he instructed his counsel to file an appeal.

     Lampton argues that his counsel was ineffective because he

failed to     conduct   discovery   or   an   investigation   of   the   drug

conspiracy.     Lampton contends that if counsel had made pretrial

discovery, he would have learned that a defendant cannot conspire

with a CI and that the amount of drugs attributed to Lampton was

not reasonably foreseeable to Lampton.         Lampton argues that he can

show "Hill prejudice" because, if he had proceeded to trial, he

would have shown that a defendant cannot conspire with a government

agent.

     Lampton has not shown that his counsel was deficient or that

he was prejudiced as a result of his counsel's failure to further

investigate his case.       As discussed, Lampton was convicted for

conspiring with codefendant Smith and not with the CI.             Further,

the PSR and the factual resume reflect that Lampton was fully

involved in the conspiracy and was aware that it would involve the

purchase of approximately five kilograms of cocaine.           Lampton has

not demonstrated that his counsel was ineffective.

                 AFFIRMED




                                    14